Order filed August 5, 2022




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00385-CV
                                 ____________

     IN THE INTEREST OF Q.R.W.A/K/A Q.W.; S.R.W., CHILDREN,
                             Appellant

                                       V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2021-00628J

                                  ORDER

      The clerk’s record was filed June 3, 2022. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Nunc Pro Tunc Decree for Termination
signed June 15, 2022.
       The Harris County district Clerk is directed to file a supplemental clerk’s
record on or before August 15, 2022, containing Nunc Pro Tunc Decree for
Termination signed June 15, 2022.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.